Hancock Fabrics, Inc. One Fashion Way Baldwyn, Mississippi 38824 April 6, 2011 U.S. Securities and Exchange Commission Division of Corporation Finance Mail Stop 4651 Washington, D.C.20549 Attention: Ms. Brigitte Lippmann, Special Counsel Re: Hancock Fabrics, Inc. Form 10-K for the Fiscal Year Ended January 30, 2010 Filed April 1, 2010 Definitive Proxy Statement on Schedule 14A Filed on April 27, 2010 File No. 001-09482 Dear Ms. Lippmann: We provide below responses to the Staff’s comment letter dated March17,2011.As requested, these responses are keyed to correspond to the Staff’s comment letter, which we do by setting out each of the Staff’s comments followed by our response. Unless the context requires otherwise, references to we, our, us, Hancock, or the Company in the responses below refer to Hancock Fabrics, Inc. Form 10-K for the Fiscal Year Ended January 30, 2010 Financial Statements and Supplementary Data, page 29 Note 12 – Shareholders’ Interest, page 47 1.We have reviewed your response to comment 6 in our letter dated January 28, 2011.Please note that ASC 815-40-15-7D indicates an instrument’s strike price or the number of shares used to calculate the settlement amount are not fixed if its terms provide for any potential adjustment, regardless of the probability of such adjustment(s) or whether such adjustments are in an entity’s control.If the instrument’s strike price or the number of shares used to calculate the settlement amount are not fixed, the instrument shall still be considered indexed to an entity’s own stock price if the only variables that could affect the settlement amount would be inputs to the fair value of a fixed-for-fixed forward fixed-for-fixed pricing model and the ability to control subsequent financing activities is not relevant under ASC 815-40, it appears that the warrants are not indexed to your common stock and may need to be accounted for as derivative liabilities.After considering the preceding guidance, please tell us if you believe the warrants should have been classified as liabilities.Otherwise, please explain in greater detail why you believe equity classification is appropriate. Letter to the Securities and Exchange Commission April 6, 2011 Page 2 Response: We have considered the Staff’s comment and the guidance under ASC 815-40, and have discussed the provisions of the underlying Master Warrant Agreement with our outside legal counsel to address the Company’s ability to issue securities that could trigger the dilution adjustments of the warrants.Based on the below, we continue to maintain that the Company’s determination is correct and that the stock warrants issued in August 2008 were indexed to the Company’s Common Stock and should not be classified as liabilities. As noted in our prior response, the dilution adjustments in Section 5.5(a) of the Master Warrant Agreement adjust the strike price of the warrant based on issuances by the Company of securities at a price below fair market value of the Company’s Common Stock that are not also offered to the holders of the warrants (the “FMV Dilution Adjustment”); however, issuances that the Company’s board of directors determines to be at fair market value are “Excluded Stock” under Section 5.5(b) of the Master Warrant Agreement.Under Section 5.5(b), Excluded Stock is excluded from the FMV Dilution Adjustment. Our counsel has advised us that (i) the Company could not issue securities under Delaware law without the approval of the Company’s board of directors, and (ii) the Company’s board of directors could not, consistent with its fiduciary duties under Delaware law, approve the issuance of additional securities at a price below the price that the board determined to be fair market value.As a consequence, the Company could not, without violating Delaware corporate law, issue securities that would trigger the FMV Dilution Adjustment. We note the Staff’s reference to Example 9 of ASC 815-40.We think it helpful to clarify a meaningful distinction between the warrants described in Example 9 of ASC 815-40 and the provisions of the Company’s warrants.The dilution adjustment in the warrant described in Example 9 was triggered by an issuance of securities below the strike price of the warrant, even if the issuance was at then-current market value, and the example notes that future equity offerings undertaken by the issuer at the then-current market price could thus trigger an adjustment.In contrast, the FMV Dilution Adjustment in the Company’s warrants would only be triggered by the issuance of securities below the fair market value of the Company’s Common Stock, not the strike price of the warrant.Thus, unlike Example 9, future equity offerings undertaken by the Company at the Board determined fair market value of the Company’s Common Stock would not trigger the FMV Dilution Adjustment. Letter to the Securities and Exchange Commission April 6, 2011 Page 3 Schedule 14A filed on April 27, 2010 Compensation Discussion and Analysis, page 15 Incentive Compensation, page 17 2.We have reviewed your response to comment 14 in our letter dated January 28, 2011 and we have the following additional comments: ● Your response states that your management “qualified for a percentage of the ‘Target’ amount based on EBITDAR and a percentage of the ‘Maximum’ amount based on cash flow from operations…,” however your chart shows “Target” dollar amounts of $14,835 and $20,500 for EBITDAR and cash flow from operations before reorganization, respectively, and does not show the “Maximum” goal with respect to cash flow from operations.Please explain. ● We are unable to determine the dollar value of the minimum and maximum goals based on the information you provided.Please provide these. ● We note your statement that the “resulting percentage was then applied to the base salary of each executive officer to establish a potential bonus….”Please provide the percentage(s) and show how you calculated the percentage(s).Also, for each executive officer, please show how this percentage(s) was applied to the base salary and show the amount of the resulting bonus. If appropriate and useful, please use tables to present the information requested above.Also, please include this additional disclosure in future filings. Response: The dollar value of the minimum, target and maximum goals are shown in the table below: Metric Minimum Target Maximum (85% of Target) (130% of Target) EBITDAR Cash Flow from Operations before Reorg Letter to the Securities and Exchange Commission April 6, 2011 Page 4 Under the terms of our incentive plan, amounts achieved between each hurdle amount are interpolated based on the percentage of the next hurdle amount achieved.The table below shows the calculation to determine the amount of the next hurdle to be paid. EBITDAR Actual Result Cash Flow Actual Result EBITDAR Minimum Cash flow Target Actual Increase over Minimum Actual Increase over Target EBITDAR Minimum Cash Flow Target EBITDAR Target Cash Flow Maximum Goal Increase from Minimum to Target Goal Increase from Target to Max Percentage of Minimum to Target Achieved 77% Percentage of Target to Max Achieved 52% The following table demonstrates the calculation for each named executive officer based on the amounts detailed in the tables above and the application of each individuals personal goal achievement. Jane Aggers Base Salary Minimum Bonus Payout % of Salary 40% Target Bonus Payout % of Salary 60% Target Bonus Payout % of Salary 60% Max Bonus Payout % of Salary 120% Incremental from Min to Target 20% Incremental Payout from Target to Max 60% Percentage of Min to Target Achieved 77% Percentage of Target to Max Achieved 52% % of Salary for Min to Target 15% % of Salary for Target to Max 31% % of Salary for Min 40% % of Salary for Target 60% % of Salary Potential 55% % of Salary Potential 91% Reduced by 50% for two metrics 50% Reduced by 50% for two metrics 50% EBITDA Potential Payout as % of Salary 28% Cash Flow Potential Payout as % of Salary 46% EBITDA Bonus Pool Cash Flow Bonus Pool Total Bonus Pool Personal Goal Achievement 85% Bonus Payout Letter to the Securities and Exchange Commission April 6, 2011 Page 5 Robert W. Driskell Base Salary Minimum Bonus Payout % of Salary 35% Target Bonus Payout % of Salary 50% Target Bonus Payout % of Salary 50% Max Bonus Payout % of Salary 100% Incremental from Min to Target 15% Incremental Payout from Target to Max 50% Percentage of Min to Target Achieved 77% Percentage of Target to Max Achieved 52% % of Salary for Min to Target 12% % of Salary for Target to Max 26% % of Salary for Min 35% % of Salary for Target 50% % of Salary Potential 47% % of Salary Potential 76% Reduced by 50% for two metrics 50% Reduced by 50% for two metrics 50% EBITDA Potential Payout as % of Salary 23% Cash Flow Potential Payout as % of Salary 38% EBITDA Bonus Pool Cash Flow Bonus Pool Total Bonus Pool Personal Goal Achievement 96% Bonus Payout Letter to the Securities and Exchange Commission April 6, 2011 Page 6 Bill Sheffield Base Salary Minimum Bonus Payout % of Salary 30% Target Bonus Payout % of Salary 40% Target Bonus Payout % of Salary 40% Max Bonus Payout % of Salary 80% Incremental from Min to Target 10% Incremental Payout from Target to Max 40% Percentage of Min to Target Achieved 77% Percentage of Target to Max Achieved 52% % of Salary for Min to Target 8% % of Salary for Target to Max 21% % of Salary for Min 30% % of Salary for Target 40% % of Salary Potential 38% % of Salary Potential 61% Reduced by 50% for two metrics 50% Reduced by 50% for two metrics 50% EBITDA Potential Payout as % of Salary 19% Cash Flow Potential Payout as % of Salary 30% EBITDA Bonus Pool Cash Flow Bonus Pool Total Bonus Pool Personal Goal Achievement 94% Bonus Payout Letter to the Securities and Exchange Commission April 6, 2011 Page 7 Susan Zewicke Base Salary Minimum Bonus Payout % of Salary 30% Target Bonus Payout % of Salary 40% Target Bonus Payout % of Salary 40% Max Bonus Payout % of Salary 80% Incremental from Min to Target 10% Incremental Payout from Target to Max 40% Percentage of Min to Target Achieved 77% Percentage of Target to Max Achieved 52% % of Salary for Min to Target 8% % of Salary for Target to Max 21% % of Salary for Min 30% % of Salary for Target 40% % of Salary Potential 38% % of Salary Potential 61% Reduced by 50% for two metrics 50% Reduced by 50% for two metrics 50% EBITDA Potential Payout as % of Salary 19% Cash Flow Potential Payout as % of Salary 30% EBITDA Bonus Pool Cash Flow Bonus Pool Total Bonus Pool Personal Goal Achievement 83% Calculated Bonus Payout Proration for Partial Year 74% Bonus Payout In preparing this response the Company discovered the Non-Equity Incentive Plan Compensation for William A. Sheffield in Schedule 14A filed on April 27, 2010 was reported incorrectly as $89,270 and should have been $69,270.The Company will correct this amount in its next Schedule 14A. Long-term Incentives, page 17 3.We have reviewed your response to comment 15 in our letter dated January 28, 2011.Please disclose the performance metrics established by the board for determining the stock option vestings or clarify that these metrics are the same as those used to calculate the incentive bonuses. Response: For fiscal 2009, the performance metrics for stock option vesting to occur under the Long-Term Program were the same as those used to calculate the incentive bonuses.The primary difference is that if target metrics are achieved, 100% of shares vest.Any additional incentive over the target amount is provided via stock appreciation.The board reserved the right to make any discretionary adjustments based on issues not anticipated in establishing the target amount and objectives. Therefore, the board determined that 100% vesting would occur for the eligible Long-Term Program stock option shares despite falling slightly short of target on one of the two objectives. Letter to the Securities and Exchange Commission April 6, 2011 Page 8 * The Company acknowledges that (i) it is responsible for the adequacy and accuracy of the disclosure in its filings; (ii) Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the Company’s filings; and (iii) it may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We appreciate the Staff’s review of the Company’s filings, and we look forward to working constructively and expeditiously with the Staff to resolve any remaining questions or comments the Staff may have.As the Company’s Form 10-K for its fiscal year ended January 29, 2011, is due at the end of this month, we are eager to resolve any remaining questions as quickly as possible.Please call the undersigned at (662) 365-6112 or Ben Barkley of Kilpatrick Townsend & Stockton LLP, the Company’s counsel for SEC reporting matters, at (404) 815-6569, with any questions or comments you may have regarding the responses set forth herein.Thank you. Sincerely, HANCOCK FABRICS, INC. By: /s/Robert W. Driskell Robert W. Driskell Chief Financial Officer
